HALL J.,
joined by CALOGERO, C.J.,
concurring: the trial court should reconsider its denial of funds for an investigation and experts to assist in the defense, if defendant files a new motion detailing the specific persons to be hired, the need for the assistance of such persons, and the estimated cost thereof. Defendant is almost certainly entitled to funds for this purpose, but it is up to counsel for defendant to make a sufficient showing.
DENNIS, J., would grant the writ.
MARCUS, J., not on panel.